                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
            Plaintiff,                             )
                                                   )
     v.                                            )      No. 1:19-cr-00378-JMS-MJD
                                                   )
WILLIAM ERIC MEEK and                              )
BOBBY LEE PEAVLER,                                 )
                                                   )
            Defendants.                            )

                         DECLARATION OF MICHAEL KELLY

     I, MICHAEL KELLY, hereby declare as follows:

1.   I am a partner with the law firm of Akerman LLP and counsel for Defendant Bobby

     Peavler in the above-captioned action.

2.   I am filing this declaration in support of Mr. Peavler's Motion to Compel the Production

     of Material on Backup Tapes in an Accessible Form.

3.   On April 22, 2020, Douglas Paul and I spoke with Richard Chesley, a partner at DLA

     Piper and a lawyer representing Celadon Group, Inc. During the telephone call, Mr.

     Chesley represented to us that Celadon had produced backup tapes to the Justice

     Department and that those backup tapes included, among other things, email boxes for

     106 custodians that Celadon's lawyers had identified as relevant to the events of this case.

     I asked Mr. Chesley to confirm whether the backup tapes included the email box for a

     specific Celadon accounting employee that I identified. Mr. Chesley responded that the

     tapes contained her email box. I asked Mr. Chesley whether the backup tapes contained

     the email box for a specific Celadon IT employee that I identified. He again responded

     that they did.



                                              1
4.    On May 13, 2020, I sent an email to Mr. Chesley and one of his colleagues, asking that

      they send a list of the 106 employees whose email boxes were included on the backup

      tapes. I never received a response.

5.    I am also filing this declaration for the purpose of attaching copies of the documents

      listed below.

6.    Exhibit 1 is a true and correct copy of an email and accompanying letter, dated January 10,

      2020, sent by Sergio Acosta to the prosecutors in the case.

7.    Exhibit 2 is a true and correct copy of an email and accompanying letter, dated March 11,

      2020, that Joshua Hamilton of Latham & Watkins sent to the prosecutors in the case.

8.    Exhibit 3 is a true and correct copy of an email, dated March 17, 2020, that Rush

      Atkinson of the Justice Department sent to the defense counsel in the case.

9.    Exhibit 4 is a true and correct copy of an email and accompanying letter, dated April 3,

      2020, that I sent to the prosecutors in the case.

10.   Exhibit 5 is a true and correct copy of an email and accompanying letter, dated April 30,

      2020, that was sent by Kyle Maurer of the Justice Department to the defense counsel in

      the case.

11.   Exhibit 6 is a true and correct copy of an email, dated June 10, 2020, sent by Rush

      Atkinson of the Justice Department to the defense counsel in the case.

12.   Exhibit 7 is a true and correct copy of an email and accompanying letter, dated October 8,

      2020, sent by me to the prosecutors in the case.

13.   Exhibit 8 is a true and correct copy of an email exchange, dated October 9, 2020,

      between me and Nicholas Linder of the Justice Department.




                                                2
       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

27th day of October, 2020 in Chapel Hill, North Carolina.


                                                              /s/ Michael P. Kelly
                                                              Michael P. Kelly




                                                  3
